Citation Nr: 0629479	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating for chronic bronchitis with 
bronchiectasis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection and 
assigned a 10 percent rating for chronic bronchitis with 
bronchiectasis. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected pulmonary disease.  
See July 2005 statement from Dr. Rosa Roman Carlo.  Such 
allegations are sufficient to raise a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.")  
Such a claim has not, however, been considered by the RO or 
appealed to the Board.  Therefore, the issue of entitlement 
to TDIU is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Ratings Schedule provides that chronic bronchitis will be 
rated by pulmonary function tests, including the FEV-1, FEV-
1/FVC and DLCO tests.  38 C.F.R. § 4.97, Diagnostic Code 
6600.  All three tests must be performed to abide by 
regulation.  The Board notes that only one examination 
actually performed all three tests, a January 2003 private 
exam.  Even with all three tests of record, the veteran has 
also been service connected for bronchiectasis, which is 
rated in the alternative to chronic bronchitis, on the basis 
of chronic cough, hemoptysis, weight loss incapacitating 
episodes and antibiotic usage.  38 C.F.R. § 4.97, Diagnostic 
Code 6601.  The veteran had a January 2003 VA examination 
which addressed the criteria for bronchiectasis.  The 
examiner was provided a worksheet listing each criterion and 
asking specific questions, to ensure nothing was missed and 
an accurate rating obtained.  Unfortunately, the responses to 
those questions are insufficient.  Even when the responses 
are rearranged to correspond with the correct questions, the 
Board cannot determine the frequency of the veteran's 
antibiotic usage.  As this is a component of the criteria for 
a higher rating, the Board cannot decide this case.  The 
Board remands for a medical opinion.

The Board also notes that the last examination of record was 
performed in January 2003.  As it has been over three and a 
half years since that examination, the Board remands for a 
new examination to evaluate the current state of the 
veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
and the Outpatient Clinic in Mayaguez for 
treatment of pulmonary disorder, to 
include reports of any pulmonary function 
tests, from June 2004 to the present.



2.  After obtaining the above VA medical 
records, to the extent available, the 
veteran should be sent for a VA 
examination to determine the severity and 
symptoms of the veteran's chronic 
bronchitis and bronchiectasis.  All 
indicated tests should be performed, 
including the FEV-1, FEV-1/FVC and DLCO 
pulmonary function tests, and the 
bronchiectasis worksheet should be 
completed accurately and thoroughly.  

3.  Then, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


